      CASE 0:15-cv-03740-PJS-LIB Document 729 Filed 09/03/20 Page 1 of 2

                                                                           SHARON L. VAN DYCK
                                                                               ATTORNEY AT LAW
                                                                         sharon@vandycklaw.com




September 3, 2020

The Honorable Patrick J. Schiltz
United States District Court
14E U.S. Courthouse
300 South Fourth Street
Minneapolis, MN 55415


RE:   Shannon Miller et al. v. Board of Regents of the University of Minnesota
      Case No.: 15-cv-03740-PJS-LIB

Dear Judge Schiltz:

By this letter, plaintiffs Jen Banford and Annette Wiles request a Rule 16
scheduling conference to discuss case status and the need for a new scheduling
order. The case was remanded from the Eighth Circuit Court of appeals on July
1, 2020. [ECF 725 and 726]. A status conference is needed to discuss a
reasonable but efficient schedule to place the case back on track towards trial.

During the discussion of case status with Magistrate Judge Menendez it was
clear a University-renewed summary judgment motion seeking dismissal of
Plaintiffs’ Title VII sexual-orientation-discrimination claims is inevitable. These
claims were reinstated in light of Bostock v. Clayton County Bd. Of Comm’rs, 140
S.Ct. 1731 (2020) [ECF 725 and 726], which reversed the Eighth Circuit
precedent upon which this court relied to summarily dismiss them.

The law has changed since the matter was initially briefed, and these reinstated
Title VII claims are now the total focus of the plaintiffs’ claims for relief. Evidence
once deemed irrelevant is now relevant. Plaintiffs should be permitted to re-brief
a renewed summary judgment motion seeking to dismiss these claims.

The University has advocated for no supplemental briefing, which highlights the
need for a scheduling/case management conference and resulting court order.
We anticipate a case status conference can and will be conducted remotely, and
are equipped to participate in that manner at the Court’s convenience.
     CASE 0:15-cv-03740-PJS-LIB Document 729 Filed 09/03/20 Page 2 of 2



September 3, 2020
Page 2




Thank you for your consideration.

Sincerely yours,



Sharon L. Van Dyck




               310 4th Avenue South Suite 5010 Minneapolis, MN 55415
            Phone 952-746-1095 Mobile 612-708-4244 www.vandycklaw.com
